Citation Nr: 0820053	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1973, and on intermittent active duty with the Air Force 
Reserves from December 2001 to June 2002.  During the period 
of intermittent active duty service, the veteran was assigned 
to active duty for approximately 4 or 5 days per week for 26 
consecutive weeks.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to service connection for tinnitus 
is addressed in the Remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence of record shows 
that the veteran's currently diagnosed heart disorder did not 
pre-exist military service and began during active military 
service.


CONCLUSION OF LAW

A heart disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for a heart disorder 
as the Board is taking action favorable to the veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In April 2001, the veteran underwent a routine physical 
examination.  During this examination, the veteran was noted 
to have a type II/VI systolic ejection murmur.  The veteran 
was subsequently ordered to undergo a cardiology examination.  
This was conducted in June 2001 and included a treadmill 
stress test and a thallium/cardiolite report.  The impression 
from the treadmill stress test was negative treadmill stress 
test.  The thallium/cardiolite report noted no abnormalities, 
but listed "[e]jection fraction was calculated to be 48%" 
in a bold font.  The overall impression was "[p]robably 
normal dual isotope perfusion study."

On June 25, 2002, the veteran sought treatment from a private 
physician for complaints of shortness of breath and coughing 
up brown sputum.  After physical examination, the veteran was 
found to be in atrial fibrillation with a rapid ventricular 
response and was hypertensive.  He was then sent to a local 
hospital emergency room.  After physical examination, the 
assessment was congestive heart failure and atrial 
fibrillation.

The veteran claims that this disorder was incurred in or 
aggravated by his Active Duty service.  In this regard, the 
Board notes that the veteran was on Active Duty orders at the 
time he sought treatment for his complaints on June 25, 2002.  
In response to these claims, the Air Force Reserve Command 
made an extensive Line-of-Duty (LOD) investigation of the 
events surrounding the veteran's illness.  This investigation 
concluded with a determination that the veteran's cardiac 
disorders preexisted military service and were not aggravated 
by military service.  The basis for this finding was the 
"abnormal cardiology screen" conducted in April 2001.

In March 2008, the Board requested a VA medical expert 
opinion to determine whether the veteran's heart disorder was 
incurred in or aggravated by military service.  A subsequent 
March 2008 VA medical expert opinion stated that the 
veteran's claims file had been reviewed.  After listing the 
relevant medical evidence, the examiner stated that

[a]fter very extensive review of the 
files, I see no evidence of an abnormal 
heart condition prior to [the veteran's] 
time in the service.  There is not one 
documented episode of atrial fibrillation 
prior to June 2002.  In my expert opinion 
the stress test done on June 14, 2001 was 
normal.  He then went [on] to develop 
atrial fibrillation and an admission with 
[congestive heart failure] in June 2002. 
. . . I can state that his heart disease 
first became evident while in the 
military, and as such . . . The veteran's 
cardiac disorder did NOT exist prior to 
his period of active duty.  His stress 
test was normal, we have no official 
reports of atrial fibrillation or history 
concerning for heart failure.

The medical evidence of record shows that the veteran's 
currently diagnosed heart disorder is related to military 
service.  The main issue in this claim is the time period in 
which the veteran's heart disorder was incurred.  There is no 
medical evidence whatsoever that the veteran had a diagnosis 
of a heart disorder prior to April 2001.  Accordingly, the 
predominant issue raised is whether the April 2001 and June 
2001 medical reports demonstrated that the veteran's 
currently diagnosed heart disorder existed at that time.  If 
they did, then the veteran's currently diagnosed heart 
disorder preexisted his second period of active military 
service.  If they did not, then the first evidence of a heart 
disorder is dated while the veteran was in active military 
service.

The relevant evidence of record provides two competing 
medical opinions on this question.  The first opinion is 
encompassed by multiple military reports, but is best 
summarized by a September 2002 LOD investigation report.  
That report concluded that "[t]he 'abnormal cardiology 
screen' discovered during [the veteran's] routine physical 
examination in 2001 was most likely related to the underlying 
disease process."  The report therefore concluded that the 
heart disorder preexisted military service.  The report was 
made by a Flight Surgeon of the Medical Corps of the United 
States Air Force Reserve.  The second opinion is provided by 
the March 2008 VA medical expert opinion.  That opinion 
specifically stated that there was no evidence of an abnormal 
heart condition prior to the veteran's second period of 
active military service.  The report specifically noted that 
there was no evidence that the veteran had experienced atrial 
fibrillation prior to June 2002.  This is in direct contrast 
with the September 2002 LOD report which stated that atrial 
fibrillation preexisted military service.  The March 2008 
opinion also specifically stated that the veteran's 
pre-service stress test was normal and did not show evidence 
of a heart disorder.  This medical opinion was provided by an 
Associate Chief of Cardiology.

The Board finds that the March 2008 VA medical expert opinion 
is more probative as to the determinative question at hand 
for several reasons.  First, the March 2008 VA medical expert 
opinion was provided after a complete review of the veteran's 
entire claims file, including military, VA, and private 
medical records.  In contrast, there is no indication that 
the Flight Surgeon who wrote the September 2002 LOD 
investigation report had access to the complete record.  
Second, the September 2002 LOD investigation report concluded 
that the veteran's heart disorder preexisted military service 
on the basis of the April 2001 and June 2001 medical reports.  
However, the June 2001 cardiology examination report gave 
impressions of negative treadmill stress test and "probably 
normal dual isotope perfusion study."  Accordingly, the 
September 2002 LOD investigation report went directly against 
the medical evidence of record by using the "probably 
normal" impression as the basis for a conclusion that the 
heart disorder preexisted military service.  This is in 
contrast to the March 2008 VA medical expert opinion, which 
stated that the April 2001 and June 2001 medical reports had 
normal findings and that the first evidence of a heart 
disorder was dated during active military service.  Finally, 
the Board notes that the examiner who provided the March 2008 
VA medical expert opinion was an Associate Chief of 
Cardiology, a specialist in heart disorders.  In contrast, 
while the September 2002 LOD investigation report was 
provided by a physician, there is no evidence of record that 
this physician was a cardiology specialist.  Accordingly, the 
March 2008 VA medical expert opinion must be given more 
probative weight on the basis of the more specialized 
qualifications of the examiner who provided the opinion.  As 
such, the medical evidence of record shows that the veteran's 
currently diagnosed heart disorder did not pre-exist military 
service and began during active military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's currently diagnosed heart 
disorder is related to military service and therefore, 
service connection is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is granted.


REMAND

The veteran seeks service connection for tinnitus.

The veteran's service medical records are negative for any 
complaints or diagnoses of tinnitus.  After separation from 
military service, a March 1992 private hearing examination 
report stated that the veteran denied experiencing tinnitus.  
A June 2003 letter from a private audiologist stated that the 
veteran complained of constant tinnitus in the left ear.

A February 2004 VA audiology examination report stated that 
the veteran's medical evidence had been reviewed.  The 
veteran complained of left ear tinnitus which began 5 to 6 
years before and which he thought was due to exposure to 
aircraft noise.  He stated that his occupations were aircraft 
mechanic, automobile mechanic, and construction worker.  The 
diagnoses stated that the "veteran's tinnitus is least 
likely due to [military] service as it began 5-6 years ago, 
which was well after his first time in active duty and well 
before he was called up from the reserves for active duty.  
([The veteran's] occupation most likely had the most impact 
on his tinnitus.)"

While the February 2004 VA audiology examination report 
stated that the veteran's tinnitus was "least likely" due 
to military service, the examiner also stated that it was 
"most likely" that the veteran's occupation had the most 
impact on his tinnitus.  In this regard, the Board notes that 
the veteran's listed occupations include aircraft mechanic 
and other duties which he engaged in while on active duty 
service.  Accordingly, it is unclear whether the examiner was 
referring to only the veteran's civilian employment, or to 
general employment which may include some of the work he did 
while on active duty with the Air Force Reserves.  Moreover, 
it is not clear if the veteran's military service had any 
impact on his tinnitus. 

Accordingly, the case is remanded for the following actions:

1.	The RO must return the veteran's claims 
file, along with a copy of this Remand, 
to the audiologist who conducted the 
February 2004 VA audiological 
examination.  The audiologist must be 
requested to clarify whether the 
veteran's tinnitus was incurred in or 
aggravated by military service.  The 
examiner must specifically state 
whether the reference to the veteran's 
"occupation" in the February 2004 
report referred exclusively to his 
civilian employment.  Moreover, the 
examiner must comment upon whether the 
veteran's service had any impact on his 
tinnitus.  A complete rationale for all 
opinions must be provided.  The 
examination report must be typed.

2.	If the examiner who conducted the 
February 2004 VA audiological 
examination is no longer available or 
is unable to provide the above 
requested clarification for any reason, 
the RO must schedule the veteran for a 
new audiological examination to 
determine the etiology of his currently 
diagnosed tinnitus.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any tinnitus 
found is related to the veteran's 
periods of active military service.  If 
tinnitus is found to have preexisted 
military service, the examiner must 
state if the veteran's military service 
aggravated the preexisting tinnitus.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


